Citation Nr: 1648270	
Decision Date: 12/28/16    Archive Date: 01/06/17

DOCKET NO.  11-23 719A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Fresno, California


THE ISSUE

Entitlement to payment or reimbursement of unauthorized private ambulance transportation from the Veteran's residence to the Fresno, California Veterans Affairs Medical Center (VAMC) on March 31, 2010.

(The issue of entitlement to service connection for a disability manifested as vertigo is the subject of a separate Board of Veterans' Appeals decision issued this same date.)


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran had active military service from September 1957 to August 1960.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2011 decision of the Department of Veterans Affairs Medical Center in Fresno, California.

Historically, on June 30, 2015, the Board issued a decision denying the Veteran's claim for service connection for positional vertigo (as noted, addressed in a separate  Board decision).  The Board also issued on June 30, 2015, a decision denying the Veteran's claim for payment or reimbursement for unauthorized private ambulance transportation.  However, the Board had not reviewed a newly submitted private medical opinion that had been received by the Board earlier in June 2015.  The newly submitted evidence was associated with the Veteran's claims file.  Consequently, the Board vacated the June 30, 2015 Board decision with regards to the service connection issue and then reissued the decision on July 24, 2015 with consideration of the newly submitted evidence.

The Board observes, however, prior to the July 24, 2015 Board decision, the Veteran filed a Notice of Appeal (NOA) with the United States Court of Appeals for Veterans Claims (Court) on July 20, 2015.  Consequently, in an October 2015 Order, the Court vacated the June 30, 2015 decision and remanded the matter to the Board for development consistent with the parties' October 2015 Joint Motion for Remand (Joint Motion).  At that time the June 30, 2015 decision with regards to reimbursement was also vacated as the Court found that the reimbursement issue had to be adjudicated together with the service connection issue.

Regarding representation, the Board notes that the Veteran was originally represented in this matter by California Department of Veterans Affairs (as reflected in a December 2011 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative).  In December 2016 (to specifically include the reimbursement claim), the Veteran filed a VA Form 21-22a, Appointment of Individual as Claimant's Representative, in favor of private attorney Daniel G. Krasnegor.  The Board recognizes the change in representation.

This appeal is processed using the Veterans Benefit Management System (VBMS) and Virtual VA paperless claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2015) and 38 C.F.R. § 20.900(c) (2016).  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).   VA will notify the Veteran if further action, on his part, is required.


REMAND

At the outset, the record reveals that the Veteran was transported by private ambulance on March 31, 2010 from his residence to the Fresno, California VAMC.  The Veteran's claim was previously denied, in part, on the basis the Veteran was not service-connected for the disability for which he sought treatment, i.e., vertigo; and such treatment was not in connection with a medical emergency. 

The Board has determined in a separate concurrent decision that service connection has been established for a disability manifested as vertigo.  

In August 2016 written arguments, the Veteran's attorney indicates that reimbursement is warranted based upon the Veteran's belief that failure to obtain immediate medical attention would have been hazardous to his life.  In support of the contention, the Veteran's attorney references a letter from a Dr. Phillip Kim in which he indicates the physician requested that VA authorize the Veteran's usage of medical transportation for the acute symptoms of dizziness "as this may have been a serious diagnosis of stroke".  It is unclear the date of the letter, or whether or not Dr. Kim is a private or VA provider.

The Board observes that this pertinent piece of evidence does not appear to have been associated with the Veteran's Virtual VA or VBMS files.  Thus, remand is necessary to obtain this record.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  If the letter from Dr. Phillip Kim is a private record, after securing any necessary release from the Veteran, obtain a copy of the letter.

2.  If Dr. Phillip Kim is associated with VA, associate the letter and any additional VA treatment records associated with this reimbursement claim from Fresno VAMC deemed pertinent.

3.  After the development requested above has been completed to the extent possible, the AOJ should again review the record.  If the benefit sought on appeal remains denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).




